Citation Nr: 0312495	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based on service connection for the cause of the veteran's 
death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that, among other things, denied service 
connection for the cause of the veteran's death and 
entitlement to service connection for PTSD for purposes of 
accrued benefits.  Other issues were developed for appellate 
review by the RO, but substantive appeals submitted in May 
2002 were limited to entitlement to dependency and indemnity 
compensation based on service connection for the cause of the 
veteran's death and entitlement to service connection for 
PTSD for purposes of accrued benefits.  A claim of service 
connection for cold injury residuals for purposes of accrued 
benefits was also addressed in a May 2002 substantive appeal; 
however, the RO previously noted in a December 2001 statement 
of the case that this issue had not been adjudicated by the 
RO.  Because the issue was raised in the appellant's 
substantive appeal, the Board infers that the appellant now 
desires formal adjudication of the issue by the RO.  This 
claim is therefore referred to the RO for appropriate action.

The Board notes that the issues on appeal were originally 
denied by the RO in May 1999.  On its own motion, the RO re-
adjudicated these claims in November 2001.  This was 
apparently done because the RO determined that the May 1999 
denials were based on the appellant's failure to submit well-
grounded claims.  Authority for such re-adjudication is found 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which was enacted on November 9, 
2000.  The VCAA eliminated the requirement for a claimant to 
submit a well-grounded claim.  Section 7(b) of the VCAA 
allowed for the re-adjudication of claims that were denied as 
not well grounded when the denial became final during the 
period between July 14, 1999, and November 9, 2000.  The 
Board defers to the RO's determination that both claims were 
denied as not well grounded, and that re-adjudication was 
authorized by the VCAA.  The May 1999 determinations are 
therefore treated as though they had not been made.  VCAA, 
supra.  


REMAND

As noted in the introduction, the RO re-adjudicated the 
appellant's claim of service connection for the cause of the 
veteran's death and claim of service connection for PTSD for 
purposes of accrued benefits in November 2001 under authority 
provided by the VCAA.

The appellant changed representatives in January 2000.  A 
copy of the claims file was provided to her attorney in April 
2000.  The attorney wrote to the RO in February 2001 and 
requested that the appellant be afforded the notice and 
assistance that was required by the VCAA.

The RO wrote to the appellant in June 2001.  The appellant 
was advised that the prior rating decisions denied her claims 
as not well grounded.  The letter also listed the evidence of 
record as of that time.  The appellant was further informed 
that the VCAA provided for the RO to review certain claims 
that were previously denied as not well grounded and that her 
claims would be reviewed and re-adjudicated.  The letter went 
on to provide a generic review of what was required to 
establish entitlement to service connection, and at one point 
indicated to the appellant that more information was needed 
about, among other things, the condition for which she was 
treated.  Additionally, the letter did not provide any 
specific information as to the evidence required to establish 
entitlement to service connection for the cause of the 
veteran's death.  

The Board finds that the June 2001 VCAA letter is inadequate 
in that it fails to address the issues involved in the 
appellant's case, specifically with respect to what is 
required of the appellant to substantiate her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159 to provide adequate notice).  

VA promulgated regulations in January 2002 that allowed for 
the Board to fulfill the notice requirements of the VCAA in 
the first instance.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 
2002).  The regulation was codified at 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  From February 2002 to May 2003 the 
Board issued VCAA letters to claimants in an attempt to 
satisfy the notice requirements of the VCAA as set forth in 
the guidance provided by the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio, supra.  
Nevertheless, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.

The appellant must be informed of the statutory and 
regulatory provisions of the VCAA and provided the proper 
notices and assistance required under the law.  Such 
information must be relevant to the type of benefit sought 
and specific to this appellant's case.  A remand of the case 
is therefore required for the RO to comply with 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 as required by the Federal 
Circuit decision in DAV and the Court opinion in Quartuccio.

The Board also notes that the veteran's death certificate 
suggests that the veteran may have been receiving care from 
VA.  (It shows that he died at a nursing home and that the 
certificate was signed by a VA physician whose address was a 
VA nursing home care unit.)  It is not clear from the 
evidence of record whether this represented the only time the 
veteran may have received some sort of VA care or whether he 
received prior medical care from VA.  If VA medical records 
were in existence at the time of the veteran's death, they 
are deemed to be in VA's possession for the purpose of 
adjudicating a claim for accrued benefits.  See Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  A check with the VA 
medical center (VAMC) in Grand Island, Nebraska, must be made 
to see if there are pertinent medical records to be 
considered.  Further, as part of the VCAA required notice 
process, the appellant should be asked to provide information 
regarding any other VA treatment that may have been afforded 
the veteran.  

In light of the above, the appellant's case is REMANDED for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the notification requirements 
and development procedures codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Such notice should 
include a request to the appellant 
to identify any sources of VA 
medical treatment for the veteran.  
The appellant should also be 
specifically informed of what 
information or evidence is required 
of her to substantiate the claim of 
service connection for the cause of 
the veteran's death and the claim of 
service connection for PTSD for 
purposes of accrued benefits.  She 
should be told of the response 
period as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).

2.  All medical records for the 
veteran from VAMC Grand Island 
should be requested and associated 
with the claims folder.  Nursing 
home records should be included.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the appellant and her 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

